DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–16 without traverse in the reply filed February 3, 2021 is respectfully acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “said electron beam”. There is insufficient antecedent basis for this limitation in the claim. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7, 8, 11, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trump.1
With respect to claim 1, Trump discloses a purification system comprising an electron treatment facility 36. (Trump FIG. 1.) The electron treatment facility includes an accelerator assembly 64 which provides high energy electrons (i.e., an electron beam) which pass through fluid in one or more pipes. (Id. FIGs. 2, 4, 6, 8, 10, 11; col. 4, ll. 4–28.) In view of these findings, the limitations of claim 1 are considered to be anticipated by Trump for at least the following reasons. First, Trump’s accelerator assembly is interpreted as being configured to generate a particle beam—namely, an electron beam. Second, the various pipes disclosed by Trump are each interpreted as being configured to be substantially in line with said particle beam; likewise, the particle beam is incident on a fluid flowing through each conduit. (Id.
With respect to claim 7, Trump teaches that the diameter of the particle beam can be substantially equivalent to the inner diameter of a conduit. (Trump FIGs. 4, 6, 8, 10.)
With respect to claim 8, Trump teaches that the particle beam can be oriented to be substantially head on to a direction of flow of said fluid in said conduit. (Trump FIG. 10.)
With respect to claim 11, this claim shares overlapping features with claim 1. These overlapping features are considered to be anticipated for the reasons provided in the rejection of claim 1 supra. As to the claimed treatment distribution assembly and treatment portion, each conduit per se is interpreted to be a treatment distribution assembly and likewise the portion of each the conduit that is exposed to the electron beam is interpreted to be a treatment portion of a treatment distribution assembly.
With respect to claim 16, Trump teaches that the treatment portion of said conduit can be configured to be substantially vertically oriented. (Trump FIGs. 1, 4, 6, 8.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trump.
With respect to claims 9 and 10, Trump does not appear to specify a control configured in the manner claimed, a pump, nor a flow meter. Regarding the claimed flow meter, Examiner takes Official Notice that these features were well-known in the prior art and that, respectfully, it would have been obvious to one skilled in the art to use these elements to provide the predictable result of measuring flow rate. As it applies to the claimed control system, Trump suggests the presence of a control system which supplies electrical power to the accelerator. Likewise, Trump also discloses a pump 82. (Trump col. 4, ll. 29–36.) The pump is interpreted as being configured in the manner claimed. As to the control system, Trump’s disclosure would have reasonably suggested to those skilled in the art that adjusting the electrical power affects the irradiation via the electron beam. As such, it is respectfully submitted that it would have been obvious to one skilled in the art to include the claimed control system in order to provide the predictable result of adjusting the electrical power for the purpose of controlling the irradiation.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trump in view of Kephart.2
With respect to claims 2 and 12, Trump does not appear to specify that the particle beam accelerator comprises an SRF electron beam accelerator. Kephart .
Claims 3–5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trump in view of Saleh.3
With respect to claims 3, 4, 13, and 14, Trump does not appear to specify a cartridge filtering system comprising at least two filters organized in parallel. Saleh teaches a water purification system comprising cartridge filters for removing chlorine, rust, sediment, heavy metals, etc. (Saleh Abstract.) Saleh also suggests that two cartridges can be used in parallel. (Saleh FIG. 2; ¶ 30.) As such, it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to combine the teachings of Saleh with the teachings of Trump, viz., such that Trump’s system includes a cartridge filtering system comprising at least two filters organized in parallel: in order to yield the predictable results of providing removal of one or more of chlorine, rust, sediment, heavy metals, etc.—as suggested by Saleh.
With respect to claim 5, Trump does not appear to specify any of the systems of the instant claim. Saleh teaches a water purification system comprising a reverse osmosis system. (Saleh ¶ 40.) Saleh teaches that the reverse osmosis system can be used to remove dissolved solids. (Id.) As such, it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to combine the teachings of Saleh with the teachings of Trump, viz., such that Trump’s system includes a reverse osmosis system: in order to yield the predictable results of providing removal of dissolved solids.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Trump in view of Baurichter.4
With respect to claim 6, Trump does not appear to specify the claimed shielding assembly. Baurichter discloses a shielding assembly in order suppress RF currents on the outer side of a wall. (Baurichter Abstract.) As such, it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to combine the teachings of Baurichter with the teachings of Trump, viz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 3,901,807 A, issued August 26, 1975 (“Trump”).
        2 US 2017/0094770 A1, published March 30, 2017 (“Kephart”).
        3 US 2006/0186026 A1, published August 24, 2006 (“Saleh”).
        4 US 8,779,697 B2, issued July 15, 2014 (“Baurichter”).